                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE



IN RE:                                                )
                                                      )       No. 3:20-bk-01132
AFFILIATED CREDITORS, INC.                            )       Judge Charles M. Walker
                                                      )       Chapter 11
       Debtor.                                        )


                        NOTICE OF ENTRY OF APPEARANCE AND
                         REQUEST FOR BANKRUPTCY NOTICES

       The undersigned hereby enters an appearance as counsel for Vanderbilt University Medical

Center, a creditor or party in interest in the above-captioned proceeding, on behalf of such party

hereby requests that all matters which must be noticed to creditors, any creditors' committee, and

any other parties in interest, and all other case notices, whether sent by the Court, the Trustee, the

Debtor or any other party in this case, be sent to the undersigned at the following address, and the

following be added to the Court's master mailing list:

               William H. Tate, Esq.
               HOWARD TATE SOWELL WILSON LEATHERS & JOHNSON, PLLC
               201 Fourth Avenue North, Suite 1900
               Nashville, Tennessee 37219
               615-256-1125 Telephone
               615-244-5467 Fax

       This the 16th day of March 2020.

                                      Respectfully submitted,

                                      HOWARD TATE SOWELL WILSON
                                      LEATHERS & JOHNSON, PLLC


                                      s/William H. Tate__________________________________
                                      William H. Tate (#6797)
                                      201 Fourth Avenue North, Suite 1900
                                      Nashville, Tennessee 37219
                                      (615) 256-1125
                                      whtate@howardtatelaw.com
                                      Attorney for Defendant Vanderbilt University Medical Center
Case 3:20-bk-01132       Doc 65     Filed 03/16/20 Entered 03/16/20 15:05:18             Desc Main
                                    Document     Page 1 of 2
                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served upon those parties
electronically served by the ECF System of the U.S. Bankruptcy Court for the Middle District of
Tennessee on this 16th day of March 2020.




                                    s/William H. Tate_________________________________
                                    William H. Tate




Case 3:20-bk-01132      Doc 65    Filed 03/16/20 Entered 03/16/20 15:05:18          Desc Main
                                  Document     Page 2 of 2
